Case 3:17-cv-02183-MEM Document 61-6 Filed 08/19/20 Page 1of3

Exhibit F
Case 3:17-cv-02183-MEM Document 61-6

Suite 240

220 Peon Avanie

Post Office Bux 956
Seranton, PA 18hol

570 346 7922

Fam: 570 346 3715
EMallt kbh@kbh-law.. arn

www. 4bh-law.com

DAVID K. BROWN

 

 

a bee bi Heekbe eeble
[dates [Spb ieee
Of Counsel

ANOREW HAILSTON!
LUCHLLE MARSH

MIiCHAeL J. DomMontuy

Copy H. Broovs

Renney

Joneng CL KREDER

(1953-2008)

Heaperes, LLM,

Filed 08/19/20 Page 2 of 3

   

ATTORNEYS AT LAW

August 14, 2020

Gerard M. Karam, Esquire

Mazzoni, Karam, Petorak & Valvano
321 Spruce Street, Ste 201

Scranton, PA 18503

RE; STOUD V. SUSQUEHANNA COUNTY

Dear Jerry:

I am in receipt of your email dated Friday, August 14, 2020 with your
response to my request that you provide specific areas of inquiry which you seek to
address at the proposed deposition of Susquehanna County Commissioners Allen
Hall and Elizabeth Arnold.

As I noted, my concern was regarding the attorney-client privilege between
Attorney Mike Giangrieco and his former client Susquehanna County. Additionally,
your inquiry would require waiver of the attorney-client privilege between the
County and its former counsel Attorney Robin Reed.

In response you state that “We will not be asking the Commissioners
questions covered by any privilege. Questions mostly will pertain to their own
knowledge and not how it was obtained.”

Based on this representation I will not allow Commissioner Hall or
Commissioner Arnold, or any County employee, to be deposed. The County does
not waive attorney-client privilege. Additionally, both commissioners were
previously deposed at length and questions regarding their “own knowledge” have

been exhaustively explored by you.
Case 3:17-cv-02183-MEM Document 61-6 Filed 08/19/20 Page 3 of 3

Page 2
August 14, 2020

Finally, I note that, although I did provide concurrence for the motion over the phone, I was
never provided a copy of the proposed motion to review prior to it being filed. I would have at

that time indicated nonconcurrence.

Very truly yours,

KREDER BROOKS HAILSTONE LLP
T=

A. James Hailstone

cc: Susquehanna County
County Commissioners Association
